UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2092



EUGENIO DUQUESNE,

                                               Plaintiff - Appellant,

          versus

THE FIDELITY BANK; JIM TURNER, Bank Official;
REE GARDNER, Bank Official; KELLY G. HALLMAN,
Bank Official; LOUIS C. ROSSER, Sheriff;
SOCIAL SERVICES, Harnett County; ELIZABETH
MURCHISON, Harnett County Social Services;
MARY ANN STUMP, Agent, Harnett County Social
Services; RHONDA H. ENNIS, Agent, Harnett
County Social Services; JACK D. BRYAN, Agent,
Harnett County Social Services; JACK D.
BUZZARD, Attorney,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-95-8-5-BR)

Submitted:   January 11, 1996              Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Eugenio Duquesne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint and denying his

motion for reconsideration. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Duquesne v.
Fidelity Bank, No. CA-95-8-5-BR (E.D.N.C. Mar. 9, 1995; May 2,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3